Case 2:19-cv-02712-JS Document 1 Filed 06/21/19 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD VERRECCHIO,
Plaintiff;

VS.

CITY OF PHJLADELPHIA,

Defendant.

CIVIL DIVISION

Docket No.:

COMPLAINT IN CIVIL ACTION

Filed on behalf of Plaintiff:
RICHARD VERRECCHIO

Counsel of Record for this Party:
Steven Auerbach, Esquire

Law Office of Steven T. Auerbach
822 Montgomery Ave.

Suite 210

Narberth, PA. 19072

Ph: (215) 964-4410

Fax: (610) 667-7305
Steven@TheAuerbachFirm.com
Pa. I.D. #317309

JURY TRIAL DEMANDED
Case 2:19-cv-02712-JS Document 1 Filed 06/21/19 Page 2 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

RICHARD VERRECCHIO, ) CIVIL DIVISION
Plaintiff; )
) Docket No.:
VS. )
)
CITY OF PHILADELPHIA, )
Defendant. )}

I. COMPLAINT IN CIVIL ACTION
Richard Verrecchio (“Mr. Verrecchio” or “Plaintiff’), by and through his attorney, Steven
Auerbach, complaining of City of Philadelphia (“Defendant” or “Employer”), alleges:
I. INTRODUCTION
1. This action is brought to remedy claims of employment discrimination on the basis of sex
and retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seg. and
under the Pennsylvania Human Relations Act, 43 PA. Cons. Stat. § 951 et seq.
2. Plaintiff seeks injunctive and declaratory relief, economic, compensatory, attorneys’ fees
and all other appropriate relief pursuant to governing law.
I. JURISDICTION AND VENUE
3. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 1343(a)(4)
because it arises under the laws of the United States and seeks redress for violation of federal
laws. There lies supplemental jurisdiction over Plaintiffs state-law claims because they arise out
of the same common nucleus of operative facts as Plaintiff’s federal claims asserted herein.
4, This Court may properly maintain personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over
Case 2:19-cv-02712-JS Document1 Filed 06/21/19 Page 3 of 13

Defendant to comply with traditional notions of fair play and substantial justice, satisfying the
standard set forth by the United States Supreme Court in International Shoe Co. v. Washington,
326 U.S, 310 (1945) and its progeny.

5. Pursuant to 28 U.S.C. §§ 1391(b)(1) and (b)(2), venue is properly laid in this district
because all of the acts and/or omissions giving rise to the claims set forth herein occurred in this
judicial district, and Defendants are deemed to reside where they are subject to personal

jurisdiction, rendering Defendant a resident of the Eastern District of Pennsylvania.

IV. PARTIES
6. The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.
7. Plaintiff is an adult, caucasion individual who resides in Bucks County, Pennsylvania.
8. At all times relevant to this action, Plaintiff was and remains an “Employee” of the

Defendant within the meaning of 42 U.S.C. §2000e-f and related state law/(s).

9. Defendant City of Philadelphia is a political subdivision organized under the laws of
Pennsylvania with a principal place of business in Philadelphia, Pennsylvania.

10. Defendant was and remains an “Employer” of the Plaintiff within the meaning of 42
U.S.C. §2000e-(b), (g), and (h) and related state law(s).

11. At all times relevant herein, Defendant acted by and through its agents, servants and
employees, each of whom acted at all times relevant herein in the course and scope of their
employment with and for Defendant.

12. Defendant has and continues to employ over five hundred (500) employees per calendar
year for at least the last five (5) years, and Defendant engages in a variety of revenue-generating,

business relationships.
Case 2:19-cv-02712-JS Document 1 Filed 06/21/19 Page 4 of 13

V. EXHAUSTION OF ADMINISTRATIVE REMEDIES
13. The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.
14. Plaintiff has exhausted his administrative remedies.
15. On March 27, 2019, Plaintiff filed a complaint of hostile work environment, sexual
harassment, and retaliation with the Mayor’s Office of Labor Relations (“Office of Labor
Relations”) against his supervisor and agent of Defendant, Sheriff Jewell Williams (“Sheriff
Williams”) and related actors.
16. Plaintiff then filed a timely initial charge of employment discrimination with the United
States Equal Employment Opportunity Commission (“EEOC”) on March 27, 2019 and directed
same to cross-file with the Pennsylvania Human Relations Commission (““PHRC”).
17. Plaintiff received his Right to Sue Notice from the EEOC on June 21, 2019.
18. Plaintiff commenced an initial, un-amended action within ninety (90) days of receipt of
his Right to Sue Notice.

VI. FACTUAL ALLEGATIONS

19. The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.
20. In March of 1992 and extending through the present (the “Term of Employment’),
Plaintiff worked for Defendant in a variety of capacities.
21. The latter portion of the Term of Employment was marred by disparate treatment,
harassment related to race (Mr. Verrocchio is white) and retaliation related to his
participation/perceived participation in various intra-office sexual harassment complaints.
22.  Plaintiff’s supervisor, Sheriff Williams, harbored certain anti-white prejudices that he

announced in and around the office on numerous occasions, including:
Case 2:19-cv-02712-JS Document1 Filed 06/21/19 Page 5 of 13

a. “I don’t trust white people;” and

b. “I don’t like white people- they are devils;” and

c. “What, my [black] people are no good, buy all these fucking white people are

good!?;” and

d. “Are we switching up to white people now?;” and

e. “I would hire a black person before I would hire a white person;” and

f. “I don’t trust when there are only white people in an office with the door shut.”
23. Sheriff Williams would also flaunt his anti-white animus by attempting to publicly
disparage light-skinned latino individuals such as Jennifer Algarin-Barnes by referring to them as
“looking white.” Additionally, Sheriff Williams falsely accused Plaintiff (who is a married man)
of being the father of a coworker’s child because, “It looks white” and even said that Plaintiff
was trying to avoid paying child support.
24. As a white man, Plaintiff was deliberately excluded from certain work events and
opportunities: on a date to be identified in discovery, a picture was taken to highlight the
“diversity” of the Sheriff’s office. Plaintiff was excluded from this picture, and in his stead
appeared an african american, non-employee contractor. On another occasion, Sheriff Williams
announced to a subordinate under threat of termination, “Verrecchio better not be invited to this
[party].”
25. Plaintiff was also excluded from participating in Commanders’ Meetings- depriving him

of opportunities to advance his career and to increase his knowledge of department initiatives.
Case 2:19-cv-02712-JS Document1 Filed 06/21/19 Page 6 of 13

26. Plaintiff, as a white man, was never offered paid training or the customarily offered
take-home car given to newly appointed captains. When Plaintiff complained, Sheriff Williams
retaliated by demanding that he obtain ten new, unmarked cars.

27. Sheriff Williams denied Plaintiff’s request to take on additional areas of responsibility,
but acquiesced to identical requests made by similarly-situated, african american employees.
Worse still, Plaintiff was stripped of his security responsibilities relative to 100 S. Broad Street
and those responsibilities were given to an aftrican american employee.

28, Similarly, Sheriff Williams denied Plaintiff’s request that his (white) daughter be hired,
but acquiesced to identical requests made by similarly-situated, non-white employees.

29. Because of Plaintiff’s race, Sheriff Williams attempted to belittle him in various ways
including shouting in front of his staff that, “Verrecchio makes the most money!” or by
attempting to reduce Plaintiff’s operational significance, by omitting his areas of responsibility
from the supervisory radio call sign list.

30. Sheriff Williams further attempted to coerce Plaintiff into purchasing a timeshare that he
owned. When Plaintiff refused, Sheriff Williams reduced Plaintiff’s overtime.

31. Sheriff Williams also attempted to improperly coerce Plaintiff into not filing a grievance
against an african american employee: “Verrecchio, you better not do that.”

32. | Appearing visibly depressed as to how he was treated in the office, Sheriff Williams
encouraged Plaintiff to kill himself. Sheriff Williams then offered him guidance on how to
“properly do it” and that his suicide would be rewarded through a posthumous promotion to
Chief Deputy and that he would “shut down Broad Street” by giving him a lavish funeral with

honor guard and parade.
Case 2:19-cv-02712-JS Document 1 Filed 06/21/19 Page 7 of 13

33. Shortly thereafter, Sheriff Williams said a “nursery rhyme” within earshot of Plaintiff
about Plaintiff’s death.

34. — Sheriff Williams also retaliated against Plaintiff on the basis of his perceived association
with Delores Ramos and his “failure” to prevent Delores Ramos from initiating/escalating her
legal action against the Defendant.

35. Sheriff Williams openly accused Plaintiff of failing to prevent Ms. Ramos’ $460,000.00
sexual harassment settlement because she was “his girl.” And, when it was announced in the
office that Ms. Ramos has settled her case, Sheriff Williams threatened to strip Plaintiff of
additional responsibilities.

36. Sheriff Williams openly flaunted his desire to punish Plaintiff and on one occasion said,
“I know how to get him.”

37. In further retaliation Sheriff Williams openly expressed to others in and around the office
of his intention to “get” Plaintiff after his reelection.

COUNT I: VERRECCHIO V. CITY OF PHILADELPHIA

Violations of Title VII of the Civil Rights Act of 1964 (“Title VI’)
Violations of the Pennsylvania Human Relations Act (“PHRA”)

(Race)
38. The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.
39. In violation of Title VII of the Civil Rights Act of 1964 and PHRA, Defendant
discriminated against Plaintiff on the basis of his and by failing to protect him from
pier/supervisor misconduct.
40. Defendant acted knowingly, willfully, and/or negligently in violation of these Acts.
41. Plaintiff has suffered and continues to suffer irreparable mental and physical injury as

well as monetary damages as a result of Defendant’s discriminatory conduct as described herein.
Case 2:19-cv-02712-JS Document1 Filed 06/21/19 Page 8 of 13

COUNT II: VERRECCHIO V. CITY OF PHILADELPHIA
Violations of Title VII of the Civil Rights Act of 1964 (“Title VIT”)

Violations of the Pennsylvania Human Relations Act (“PHRA”)
(Retaliation)

42. The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.
43. In violation of Title VII of the Civil Rights Act of 1964 and the PHRA, Defendant
retaliated against Plaintiff for failing to suppress others from exercising their legal rights and
from testifying adversely against his supervisor.
44. Defendant acted knowingly, willfully, and/or negligently in violation of these Acts.
45. Plaintiff has suffered and continues to suffer irreparable mental and physical injury as
well as monetary damages as a result of Defendant’s retaliatory conduct as described herein.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that this Court enter an Order providing:
a. That the Court issue a declaratory judgment that the acts, policies, and practices
complained herein are in violation of Title VII and the PHRA; and
b. That the Court enjoin Defendant from continuing its acts, policies, and practices which
violate Title VII and the PHRA; and
c. Directing Defendant to reinstate Plaintiff to the position he would have occupied but for
Defendant’s unlawful conduct, making her whole for all earning she would have received
but for Defendant’s unlawful conduct, including but not limited to wages, bonuses and
other lost benefits; and
d. Directing Defendant to make Plaintiff whole by providing compensation for past and
future pecuniary losses resulting from the unlawful employment practices described

above, with interest, in amounts to be determined at trial pursuant; and
Case 2:19-cv-02712-JS Document1 Filed 06/21/19 Page 9 of 13

e. Directing Defendant to make Plaintiff whole by providing compensation for past and
future non-pecuniary losses caused by the above unlawful conduct, including pain and
suffering, emotional distress, indignity, loss of enjoyment of life, loss of self-esteem, and
humiliation, in amounts to be determined at trial; and

f. Granting such other relief as the Court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to FRCP 38(b), Plaintiff demands a trial by jury on all questions of fact raised

by the complaint.

Dated: 6/21/19 Respectfully Submitted,

Steven Auerbach

822 Montgomery Ave.
Suite 210

Narberth, PA. 19072
Ph: (215) 964-4410
Fax: (610) 667-7305
Case 2:19-cv-02712-JS Document1 Filed 06/21/19 Page 10 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

RICHARD VERRECCHIO, ) CIVIL DIVISION
Plaintiff; )
) Docket No.:
vs. )
)
CITY OF PHILADELPHIA, )
Defendant. )
VERIFICATION

I, Richard Verrecchio, hereby state I am the plaintiff in this action, and I verify that the
statements made tn the foregoing pleading are true and correct to the best of my knowledge,
information and belief. I understand that false statements made herein are subject to the

penalties of 28 U.S.C. §1746 relating to unsworn falsification to authorities.

Dated: Oy UNS LO” Vepecte/% f-

RICHARD VERRECCHIO

 
Case 2:19-cv-02712-JS Document1 Filed 06/21/19 Page 11 of 13

JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Con

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

erence of the United States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS (2 <1.) Vecrecchs»

(, ve’ §
(b) County of Residence of First Listed Plaintiff 4 -
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)
Law FF 62 BF Steven 4 ucthes
$12 Maintgemera Ave, Soke Ve
Ncberty py rae2 (2167) G64 - 4a

NOTE:

Attorneys (If Known)

 

County of Residence of First Listed Defendant

DEFENDANTS Crk of Pir a dala

Pail. belprn

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

     
   
 
 

nid One Box for Defendant)

II. CITIZENSHIP OF PRINCIPAL eee aoa One Box for Plaintiff

 

 

 

 

 

 

 

 

 

 

 

G1. US. Government 3 Federal Question PTF \_ DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 1 incorporate or Principal Place go4 04
usiness In This State
O 2 US. Government 04 Diversity Citizen of Another State a2 rated and Principal Place o5 o5
Defendant (Indicate Citizenship of Parties in Item III) of BuSiness In Another State
Citizen or Subject of a GO 3. Foreign Nation o6 oO6
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
I CONTRACT TORTS FORFEITURE/PENALTY. BANKRUPTCY. OTHER STATUTES ]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure ( 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine 310 Airplane (1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
1 130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729{a))
© 140 Negotiable Instrument Liability (3 367 Health Care/ O 400 State Reapportionment
150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act (330 Federal Employers’ Product Liability 1 830 Patent 450 Commerce
0 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated G 460 Deportation
Student Loans G 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability OG 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle © 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 490 Cable/Sat TV
C 160 Stockholders’ Suits 0) 355 Motor Vehicle CG 371 Truth in Lending Act © 862 Black Lung (923) CO 850 Securities/Commodities/
O 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
C1 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 890 Other Statutory Actions
1 196 Franchise Injury OF 385 Property Damage 0 740 Railway Labor Act 1 865 RSI (405(g)) © 891 Agricultural Acts
0 362 Personal Injury - Product Liability 1 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act © 895 Freedom of Information
| REAL.PROPERTY CIVIE RIGHTS PRISONER PETITIONS [0 790 Other Labor Litigation FEDERAL TAX SUITS Act
0 210 Land Condemnation G 440 Other Civil Rights Habeas Corpus: OG 791 Employee Retirement © 870 Taxes (U.S. Plaintiff 0 896 Arbitration
1 220 Foreclosure 0 A41 Voting O 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
230 Rent Lease & Ejectment 442 Employment © 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
G 240 Torts to Land C1 443 Housing/ Sentence 26 USC 7609 Agency Decision
CG 245 Tort Product Liability Accommodations C530 General 0 950 Constitutionality of
(3 290 All Other Real Property C1 445 Amer. w/Disabilitics - {1} 535 Death Penalty IMMIGRATION. State Statutes
Employment Other: C1 462 Naturalization Application
© 446 Amer. w/Disabilities -| 0 540 Mandamus & Other |( 465 Other Immigration
Other 0 = 550 Civil Rights Actions
O 448 Education 1 555 Prison Condition
O} 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original 2 Removed from O 3  Remanded from C4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

xe “
Brief description of cause:
Enpliqgamnt

VI. CAUSE OF ACTION

 

SECiMington 4 Actatee a

Cite the U.S, Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
ek PAD A

 

 

 

 

VI. REQUESTED IN ( CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. bYo # gv. 80 JURY DEMAND: Ses CINo
VI. RELATED CASE(S) ‘
IF ANY (See instructions): JUDGE DOCKET ER
‘ SIGNATURE OF ATTORNEY OF RECO.)

 

FOR OFFICE USE ONLY
Case 2:19-cv-02712-JS Document1 Filed 06/21/19 Page 12 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Die Vecpecense : CIVIL ACTION
v.
Citys ot Poilvdzlphem : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) ( )

(f) Standard Management — Cases that do not fall into any one of the other tracks. My

G/U/iA Speven Averbach Plaint fe

 

 

 

Date Attorney-at-law Attorney for
(215) 464- Yeily (blo\ GQ7- 9307 Auerbach, Stiveng pidtelh Cr
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-02712-JS Document1 Filed 06/21/19 Page 13 of 13

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: v 3 42 L vx De, S342 Doyen | PA 1$ Fe 2
Address of Defendant: re. Pertv sy, }4an Place S15 Arch Stren > Pode de pln PA 198s

Place of Accident, Incident or Transaction: ( Hla dk yy

 

RELATED CASE, IF ANY:

Case Number: —_— Judge: TT Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes Nol<4
previously terminated action in this court?

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No| 4
pending or within one year previously terminated action in this court?

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No }.
numbered case pending or within one year previously terminated action of this court? |

 

 

 

 

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No | <
case filed by the same individual?

 

 

I certify that, to my knowledge, the within case Cis / [XJ is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

: Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

CIVIL: (Place a ¥ in one category only)

 

 

 

 

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
Cl 1 Indemnity Contract, Marine Contract, and All Other Contracts (J 1. Insurance Contract and Other Contracts
[] 2. FELA LJ] 2. Airplane Personal Injury
C1 3. Jones Act-Personal Injury CI 3. Assault, Defamation
C] 4. Antitrust ( 4. Marine Personal Injury
(] 5. Patent ([] 5. Motor Vehicle Personal Injury
Cl_<« Labor-Management Relations [1 6. Other Personal Injury (Please specify):
7 Civil Rights C1 7. Products Liability
C1 8. Habeas Corpus L[] 8. Products Liability - Asbestos
H 9. Securities Act(s) Cases Lj 9. All other Diversity Cases
10. Social Security Review Cases (Please specify):
(1 11. All other Federal Question Cases
(Please specify):
ARBITRATION CERTIFICATION

(The effect of this certification is to remove the case from eligibility for arbitration.)

I, SH RUEN A vef he Pa , counsel of record or pro se plaintiff, do hereby certify:

 

 

Sf Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
‘ exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

 

Sd Relief other than monetary damages is sought.

7

DATE: e(MWI" Stevan Asecrer 419984

 

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 
